


EXHIBIT 10.2


    
FOURTH AMENDMENT TO THE
PIONEER NATURAL RESOURCES USA, INC.
401(k) AND MATCHING PLAN
(Amended and Restated Effective as of January 1, 2013)


THIS FOURTH AMENDMENT is made and entered into by Pioneer Natural Resources USA,
Inc. (the “Company”):
WITNESSETH:
WHEREAS, the Company maintains the Pioneer Natural Resources USA, Inc. 401(k)
and Matching Plan (the “Plan”);
WHEREAS, pursuant to Section 8.3 of the Plan, the Benefit Plan Design Committee
(the “Committee”) of the Company maintains the authority to amend the Plan at
any time; and
WHEREAS, the Committee desires to amend the Plan to provide for full and
immediate vesting in any employer-derived benefits accrued under the Plan for
certain employees who are involuntarily terminated in connection with the sale
by the Company of its ownership interest in EFS Midstream LLC.
NOW THEREFORE, the Plan is hereby amended as follows.
1.    Section 5.3(m) is hereby added to the Plan as follows:
(m)    Any provision of this Plan to the contrary notwithstanding, the amounts
credited to the Employer Account of a Participant who is specifically designated
by the Vice President-Administration of the Company as being involuntarily
terminated in connection with the sale by the Company of its ownership interest
in EFS Midstream LLC to a third party shall become fully vested and
nonforfeitable on the date of such involuntary termination.
NOW, THEREFORE, be it further provided that except as provided above, the Plan
shall continue to read in its current state.
IN WITNESS WHEREOF, the Company has executed this Fourth Amendment this 7th day
of July, 2015 to be effective as specified above.
 
PIONEER NATURAL RESOURCES USA, INC.
 
 
 
 
 
By:/s/ Larry N. Paulsen
 
 
 
 
 
Name: Larry N. Paulsen
 
 
 
 
 
Title: Vice President, Administration
 
 
 
 
 
 











